DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of the preliminary amendment filed on 7/11/2019.  Claims 1-12 are canceled.  Accordingly, claims 13-24 are pending for consideration on the merits in this Office Action.

Election/Restrictions
During a telephone conversation with Attorney Yuichi Watanabe on 3/3/2021 a provisional election was made without traverse to prosecute the invention of group I, including claims 13-19 and 22-24.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 20 and 21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/11/2019, 9/4/2019, 6/30/2020 and 10/20/2021 were filed on or after the mailing date of the application.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “4a” and “4b has been used to designate both “a shutoff valve unit” see page 16 and “a relay unit” see page 33.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 13, 16-18 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. (US2012/0272672), Tetsuya et al. (JPH1123104A) and Makino et al. (JP2015049016A) in view of Kozai et al. (JP2012013339A).

Regarding Claims 13 and 23, Morimoto teaches an air conditioner [fig 2] comprising: 
an outdoor unit [200; 0025]; 
a liquid-refrigerant connection pipe [400a] and a gas-refrigerant connection pipe [400b; 0025]; 
an indoor unit [300] that: 
is connected to the outdoor unit [200] via the liquid-refrigerant connection pipe and the gas-refrigerant connection pipe, is arranged in an air-conditioning target space [0025; 0029; fig 2], and includes: 
an indoor heat exchanger [301] that performs heat exchange between: a refrigerant circulated between the indoor unit and the outdoor unit via the liquid-refrigerant connection pipe and the gas- refrigerant connection pipe, and air sent to the air-conditioning target space [0029; at least by a fan]; 
an indoor expansion valve [302] that decompresses the refrigerant [0030]; a heat-exchange-side indoor liquid-refrigerant pipe [at least the pipe between heat exchanger 301 and expansion valve 302] that connects a liquid side of the indoor heat exchanger to the indoor expansion valve [by inspection at fig 2]; and 

a gas-side shutoff valve [304] that is connected to a gas side of the indoor heat exchanger [0030]; a refrigerant sensor [305] that detects leakage of the refrigerant [0047]; and 
a controller [0057]; 
wherein the indoor expansion valve [302] is connected to the connection-side indoor liquid-refrigerant pipe by brazing [by inspection see fig 2].
Morimoto does not explicitly teach where a coating material is disposed over brazing portions of the indoor expansion valve and the connection-side indoor liquid-refrigerant, and where the controller closes the indoor expansion valve and the gas-side shutoff valve based on information from the refrigerant sensor when leakage of the refrigerant is detected.

*******	For clarity, the limitation "... wherein the indoor expansion valve is connected to the connection-side indoor liquid-refrigerant pipe by brazing," impart a product-by-process limitation.  The process of connecting the expansion valve and the refrigerant pipe is not critical to the apparatus itself, as patentability of an apparatus lies in the structure of the apparatus rather than how the structure is made.  MPEP 2113 ******

Assuming arguendo that connecting the expansion valve to the connection pipe by brazing is not found to be a product by process limitation;
Tetsuya teaches an air conditioner [0001] having where an indoor expansion valve [4] is connected to a connection-side indoor liquid-refrigerant pipe 6] by brazing [0036] for the obvious advantage of connecting the expansion valve and the refrigerant 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Morimoto to have wherein the indoor expansion valve is connected to the connection-side indoor liquid-refrigerant pipe by brazing in view of the teachings of Tetsuya in order to connect the expansion valve and the refrigerant pipe.
Also, Makino teaches an air conditioner [0001] having where a coating material is disposed over brazing portions of an inner pipe 17 and a joint pipe 12 [0028; 0029] for the obvious advantage of providing corrosion resistance [0029 where one skilled in the art would recognize that the brazed connection between the expansion valve and refrigerant pipe of Tetsuya can be coated in a similar manner to provide corrosion resistance].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Morimoto to have where a coating material is disposed over brazing portions of the indoor expansion valve and the connection-side indoor liquid-refrigerant in view of the teachings of Makino in order to provide corrosion resistance.
Lastly, Kozai teaches an air conditioner [0001] having where a controller [0032] closes an expansion valve [6; see 0020 where the expansion valve is an externally mounted expansion valve] and a gas-side shutoff valve [7] based on information from a refrigerant sensor [leak detector D] when leakage of the refrigerant is detected [0026; 0027; see fig 1 at Cb1; where an expansion valve and cutoff valve are arranged].  Kozai also teaches that this arrangement reduces the risk of suffocation to the user [0003; where one skilled in the art would recognize that the control of Kozai can be applied to 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Morimoto to have where the controller closes the indoor expansion valve and the gas-side shutoff valve based on information from the refrigerant sensor when leakage of the refrigerant is detected in view of the teachings of Kozai in order to reduce the risk of suffocation to the user.

Regarding Claim 16, Morimoto, as modified, teaches the invention of Claim 13 above and Morimoto teaches  a plurality of indoor units [300], wherein each of the indoor units includes a corresponding gas-side shutoff valve [304] and indoor expansion valve [302; 0029; fig 1].

Regarding Claim 17, Morimoto, as modified, teaches the invention of Claim 16 above and Kozai teaches where the controller closes only the indoor expansion valve [As modified above, see the rejection of claim 13 for detailed discussion] and the gas-side shutoff valve [As modified above, see the rejection of claim 13 for detailed discussion] of the indoor units where leakage of the refrigerant is detected by the refrigerant sensor [D; 0027-0029].

Regarding Claim 18, Morimoto, as modified, teaches the invention of Claim 13 above and Kozai teaches a configuration wherein the gas-refrigerant connection pipe includes an external shutoff valve unit [at least Ca1] including a gas-side shutoff valve [7; 0027; fig 1].

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. (US2012/0272672), Tetsuya et al. (JPH1123104A), Makino et al. (JP2015049016A) and Kozai et al. (JP2012013339A) as applied to claim 13 above, and further in view of Suzuki et al. (JP2006098020A) and Bethel (US4318809)

Regarding Claim 14, Morimoto, as modified, teaches the invention of Claim 13 above and whereas Morimoto teaches the connection-side indoor liquid-refrigerant pipe [As modified above, see the rejection of Claim 13 above for detailed discussion], 
Morimoto does not explicitly teach where the connection-side indoor liquid-refrigerant pipe includes a first connection-side indoor liquid-refrigerant pipe connected to the indoor expansion valve; a second connection-side indoor liquid-refrigerant pipe connected to the liquid- refrigerant connection pipe; and a filter connected, by brazing, between the first connection-side indoor liquid- refrigerant pipe and the second connection-side indoor liquid-refrigerant pipe, and the coating material is disposed over brazing portions of the filter, the first connection- side indoor liquid-refrigerant pipe, and the second connection-side indoor liquid- refrigerant pipe.
However, Suzuki teaches an air conditioner [0001] having a connection-side indoor liquid-refrigerant pipe that includes a first connection-side indoor liquid-refrigerant pipe connected to the indoor expansion valve [Drawing I]; 
a second connection-side indoor liquid-refrigerant pipe connected to the liquid- refrigerant connection pipe [Drawing I]; and a filter [6] connected, by brazing, between the first connection-side indoor liquid- refrigerant pipe and the second connection-side indoor liquid-refrigerant pipe [see Drawing I; see fig 12; 0031; 0027].  Suzuki teaches that this arrangement prevents large bubbles from entering the expansion valve and thereby reduce flow noise in the indoor unit [0017].


*******	For clarity, the limitation "... a filter connected, by brazing, between the first connection-side indoor liquid- refrigerant pipe and the second connection-side indoor liquid-refrigerant pipe," impart a product-by-process limitation.  The process of connecting the expansion valve and the refrigerant pipe is not critical to the apparatus itself, as patentability of an apparatus lies in the structure of the apparatus rather than how the structure is made.  MPEP 2113 ******

However, assuming arguendo that connecting the filter to the connection-side indoor liquid-refrigerant pipe by brazing is not an product by process limitation,  
Bethel teaches a filter/dryer [col 1, lines 9-14; fig 1] having where the filter is connected, by brazing, to the refrigerant flow system [col 3, lines 50-62] for the obvious advantage of providing a sealed connection between the filter and the refrigeration system [col 3, lines 50-62].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Morimoto to have where the filter is connected, by brazing, to the connection-side indoor liquid-
Lastly, Makino teaches an air conditioner [0001] having where a coating material is disposed over brazing portions of an inner pipe 17 and a joint pipe 12 [0028; 0029] for the obvious advantage of providing corrosion resistance [0029 where one skilled in the art would recognize that the brazed connection between the filter and refrigerant pipe of Bethel can be coated in a similar manner to provide corrosion resistance].

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. (US2012/0272672), Tetsuya et al. (JPH1123104A), Makino et al. (JP2015049016A) and Kozai et al. (JP2012013339A) as applied to claim 13 above, and further in view of Yamada et al. (US2011/0000240).

Regarding Claim 15, Morimoto, as modified, teaches the invention of Claim 13 above and teaches an outdoor heat exchanger and a liquid-pressure adjustment expansion valve [see Kozai at fig 1; heat exchanger 13; valve 14], but does not explicitly teach wherein when the refrigerant is sent from the outdoor heat exchanger to the indoor unit via the liquid-refrigerant connection pipe, the controller controls: the liquid-pressure adjustment expansion valve to decompress the refrigerant flowing through the liquid-refrigerant connection pipe to be brought into a gas-liquid two-phase state, and the indoor expansion valve to decompress the refrigerant decompressed by the liquid-pressure adjustment expansion valve.
However, Yamada teaches an air conditioning apparatus [fig 1] having an outdoor heat exchanger [23] and a liquid-pressure adjustment expansion valve [38] and when the refrigerant is sent from the outdoor heat exchanger to the indoor unit via a liquid-refrigerant connection pipe [5], a controller [37] controls the liquid-pressure 
Therefore,  it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art  before the effective filing date of the invention  to modify the assembly of Morimoto to have wherein when the refrigerant is sent from the outdoor heat exchanger to the indoor unit via the liquid-refrigerant connection pipe, the controller controls: the liquid-pressure adjustment expansion valve to decompress the refrigerant flowing through the liquid-refrigerant connection pipe to be brought into a gas-liquid two-phase state, and the indoor expansion valve to decompress the refrigerant decompressed by the liquid-pressure adjustment expansion valve in view of the teachings of Yamada in order to perform a cooling operation.

Claims 19, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. (US2012/0272672), Tetsuya et al. (JPH1123104A), Makino et al. (JP2015049016A) and Kozai et al. (JP2012013339A)  as applied to claims 13 and 23 above, and further in view of Kusuhara et al. (JP2008151432A).

Regarding Claims 19, 22 and 24, Morimoto, as modified, teaches the invention above and Morimoto teaches wherein the gas-side shutoff valve [304] is connected, by brazing, to an indoor-side gas connection pipe that is connected to a portion of the gas- refrigerant connection pipe on a side of the indoor unit]; 

a heat-exchange-side indoor gas-refrigerant pipe that connects the gas side of the indoor heat exchanger to the gas-side shutoff valve [304]; and a connection-side indoor gas-refrigerant pipe that connects the gas-side shutoff valve [304], by brazing, to the gas-refrigerant connection pipe [by inspection at fig 1; where the pipes are shown as being integral and where integral construction of the connection pipes are a matter of design choice.  See MPEP 2144.04 VB].  
Morimoto does not teach a coating material is disposed over brazing portions of the gas-side shutoff valve and the outdoor-side gas connection pipe.

*******	For clarity, the limitation "... wherein the gas-side shutoff valve is connected, by brazing, to an indoor-side gas connection pipe," impart a product-by-process limitation.  The process of connecting the expansion valve and the refrigerant pipe is not critical to the apparatus itself, as patentability of an apparatus lies in the structure of the apparatus rather than how the structure is made.  MPEP 2113 ******

However, assuming arguendo that connecting the shutoff valve to the indoor-side gas connection pipe by brazing is not a product by process limitation, Kusuhara teaches a refrigeration cycle having a solenoid valve [0001] having where the solenoid valve is connected, by brazing, to the refrigerant flow system [0017].  
Kusuhara teaches that it is known in the field of endeavor of refrigeration to connect refrigerant components such as valves by brazing to provide a tight sealed connection. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Morimoto to  have wherein the gas-side shutoff valve is connected, by brazing, to: an indoor-side gas connection pipe that is connected to a portion of the gas- refrigerant connection pipe on a side of the indoor unit in view of the teachings of Kusuhara in order to provide a tight sealed connection to the system.
Also, Makino teaches an air conditioner [0001] having where a coating material is disposed over brazing portions of an inner pipe 17 and a joint pipe 12 [0028; 0029] for the obvious advantage of providing corrosion resistance [0029 where one skilled in the art would recognize that the brazed connection between the shutoff valve i.e. solenoid valve and refrigerant pipe of Kusuhara can be coated in a similar manner to provide corrosion resistance].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LARRY L FURDGE/            Primary Examiner, Art Unit 3763